Citation Nr: 1334055	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  11-33 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel





INTRODUCTION

The Veteran served in the Army National Guard, and had a period of active duty for training (ACDUTRA) from June 25, 1970 to October 24, 1970, as well as additional unverified periods of ACDUTRA.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand for additional development is required in this case.  The Board sincerely regrets the delay a remand of these claims may cause, but the additional development requested will ensure procedural due process requirements are met, and that there is a complete records upon which to decide the claim so the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Each of the Veteran's periods of ACDUTRA need to be identified and verified, and attempts must be made to obtain all of his medical and clinical records from those periods.  A personnel record included among his Nebraska National Guard records indicates he was on active duty (AD) or ACDUTRA from July 24 to July 27, 1971; from June 10 to June 25, 1972; from June 9 to June 24, 1973; April 27 and 28, 1974; June 15 to June 30, 1974; and, July 19 to August 3, 1975.  An attempt must also be made to obtain more legible copies of his National Guard records.

Following that development, an addendum medical opinion must be obtained.  The July 2011 VA examiner opined against a relationship between the Veteran's claimed conditions and noise exposure because his hearing was normal upon entrance and separation.  However, this opinion appears to be based only on examinations conducted in 1970.  There are additional records of examinations from 1974 and 1975, but they were poorly copied and are illegible.  Thus, it does not appear the examiner considered these additional records, as it is not possible to read his hearing tests from 1974 and 1975.

Updated treatment records, if available, should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any treatment he has received for his bilateral hearing loss and tinnitus.  If any such treatment was not received at the VA facility, request that he sign authorization forms so the records can be requested.  Make arrangements to obtain all identified records.

2.  Contemporaneous with the above, confirm his dates of ACDUTRA, as well as any inactive duty for training (INACDUTRA).  Make arrangements to obtain the Veteran's complete file of medical and clinical records from all of his periods of ACDUTRA/INACDUTRA, including obtaining better copies of any illegible records already obtained.  If there are no records or they have been lost, advise the Veteran of that and give him time to provide any records he has in his possession.  All attempts should be noted in the file.

3.  Following completion of the above, forward the claims file to the examiner who conducted the Veteran's July 2011 VA examination for an addendum opinion on the likelihood that the Veteran's current bilateral hearing loss and tinnitus is due to noise exposure in service.  The entire claims file must be reviewed.  The examiner is asked to provide explanatory rationale, with reference to medical texts and/or the evidence of record, for all opinions rendered.  

The examiner's attention is directed to the following:

a.  The Veteran had one period of ACDUTRA from June 1970 to October 1970.  The record indicates that he had additional periods of ACDUTRA following that initial period, which the Board has requested be identified and verified.  Service connection can be established from a period of ACDUTRA if a disease or injury occurred during that period that caused or aggravated a current disability, thus all periods need to be considered.  

b.  The Veteran has asserted he has experienced hearing loss and tinnitus since service.  The examiner is advised that he is competent to make such assertions, as they are capable of lay observation.  The examiner is asked to take his statements regarding onset into consideration, and not to discount them merely on the basis that the records do not conform with the statements.  To the extent possible, a medical explanation is requested if refuting the Veteran's lay statements.

4.  After the VA examination has been completed, the report should be reviewed to ensure it is in compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claims on appeal.  If it is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

